Exhibit 10.1
 
 
CITIGROUP GLOBAL MARKETS INC.
390 GREENWICH STREET
NEW YORK, NEW YORK 10013
THE BANK OF NOVA SCOTIA
ONE LIBERTY PLAZA
NEW YORK, NEW YORK 10006
   
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
ONE BRYANT PARK
NEW YORK, NEW YORK  10036
214 NORTH TRYON STREET
CHARLOTTE, NORTH CAROLINA 28255
U.S.  BANK NATIONAL ASSOCIATION
425 WALNUT STREET
CINCINNATI, OHIO 45202
 



 
May 30, 2011
 
Ashland Inc.
50 E. RiverCenter Boulevard
P.O. Box 391
Covington, Kentucky  41012-0391
 
Attention:  Kevin Willis
 
Project Lion
Commitment Letter
$3,650 Million Senior Credit Facilities
 
Ladies and Gentlemen:
 
You have advised Citi (as defined below), The Bank of Nova Scotia (“Scotia
Capital”), Bank of America, N.A. (“Bank of America”) and U.S. Bank National
Association (“US Bank” and, together with Citi, Bank of America and Scotia
Capital, the “Committing Banks”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS” and, together with the Committing Banks, the “Committing
Parties”) that Ashland Inc., a Kentucky corporation (the “Borrower” or “you”),
intends to acquire (the “Acquisition”) all of the stock of International
Specialty Products Inc., a Delaware corporation (the “Acquired Business”) (the
Borrower, the Acquired Business and their respective subsidiaries are sometimes
collectively referred to herein as the “Companies”), from the shareholders of
the Acquired Business.  The Acquisition will be effected through the purchase by
the Borrower of all the outstanding stock of the Acquired Business from the
stockholders thereof (collectively, the “Sellers”) pursuant to the terms of the
Acquisition Agreement (as defined in the Summary of Terms).
 
You have also advised us that you intend to finance the Acquisition, the costs
and expenses related to the Transaction (as hereinafter defined), the repayment
of certain existing indebtedness of the Companies and the ongoing working
capital and other general corporate purposes of the Companies after consummation
of the Acquisition from the following sources (and that no financing other than
the financing described herein will be required in connection with the
Transaction):  (a) at least $400.0 million of cash on hand at the Borrower and
(b) $3,650.0 million in senior secured credit facilities of the Borrower
(collectively, the “Senior Credit Facilities”), comprised of (i) a term loan A
facility (the “Term A Facility”) in an aggregate principal amount of $1,200.0
million, (ii) a term loan B facility (the “Term B Facility”) in an aggregate
principal amount of  $1,700.0 million and (iii) a revolving credit facility (the
“Revolving Credit Facility”) having aggregate commitments of $750.0
million.  The Acquisition, the entering into and funding of the Senior Credit
Facilities, the Refinancing and all related transactions are hereinafter
collectively referred to as the “Transaction.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.
 
1.   Commitments.  In connection with the foregoing, (a) each of Citi, Scotia
Capital, Bank of America and US Bank, severally and not jointly, is pleased to
advise you of its commitment to provide 30%, 30%, 30% and 10%, respectively, of
the principal amount of the Senior Credit Facilities and Scotia Capital’s
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Senior Credit Facilities, all upon
and subject to the terms and conditions set forth in this Commitment Letter and
in the summary of terms attached as Annex I and Annex II hereto (collectively,
the “Summary of Terms”) and (b) each of Citi, Scotia Capital, MLPFS and US Bank,
severally and not jointly, is pleased to advise you of its willingness, as the
joint lead arrangers and joint book running managers (in such capacities, the
“Lead Arrangers”) for the Senior Credit Facilities, to form a syndicate of
financial institutions and institutional lenders (collectively, the “Lenders”)
in consultation with you and reasonably acceptable to the Lead Arrangers for the
Senior Credit Facilities, including Citi, Scotia Capital, Bank of America and US
Bank; provided that Citi will have “left” placement in all marketing materials
and other documentation used in connection with the Senior Credit Facilities and
will have the roles associated with such “left” placement, with Scotia Capital
having placement to the “right” of Citi, Bank of America having placement to the
“right” of Scotia Capital and US Bank having placement to the “right” of Bank of
America.  All capitalized terms used and not otherwise defined herein shall have
the same meanings as specified therefor in the Summary of Terms.  The date of
the initial funding under the Senior Credit Facilities is referred to herein as
the “Closing Date.”
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
2.   Syndication.  The Lead Arrangers intend to commence syndication of the
Senior Credit Facilities promptly upon your acceptance of the terms of this
Commitment Letter and the Fee Letter (as hereinafter defined).  Notwithstanding
our right to syndicate the Senior Credit Facilities and receive commitments with
respect thereto, (i) we shall not be relieved, released or novated from our
obligations hereunder (including our obligation to fund the Senior Credit
Facilities on the Closing Date) in connection with any syndication, assignment
or participation of the Senior Credit Facilities, including our commitments in
respect thereof, until after the Closing Date has occurred, (ii) no assignment
or novation shall become effective with respect to all or any portion of our
commitments in respect of the Senior Credit Facilities until the initial funding
of the Senior Credit Facilities and (iii) unless you otherwise agree in writing,
each Committing Bank shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Senior Credit
Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred.  Until
the earlier of (x) the date upon which a Successful Syndication (as defined in
the Fee Letter referred to below) of the Senior Credit Facilities is achieved
and (y) the date that is 60 days after the Closing Date (such earlier date, the
“Syndication Date”), you agree to actively assist, and to use commercially
reasonable efforts to cause the Acquired Business to actively assist, the Lead
Arrangers in achieving a syndication of the Senior Credit Facilities that is
reasonably satisfactory to the Lead Arrangers and you.  Such assistance shall
include (a) your providing and causing your advisors to provide (and your using
commercially reasonably efforts to cause the Acquired Business and its advisors
to provide) the Lead Arrangers and the Lenders upon request with all information
reasonably deemed necessary by the Lead Arrangers to complete such syndication,
including, but not limited to, information and evaluations prepared by the
Companies and their advisors, or on their behalf, relating to the Transaction
(including the Projections (as hereinafter defined), the “Information”);
provided that neither you nor your advisors (and neither the Acquired Business
nor its advisors) will be required to provide any information to the extent that
the provision thereof would violate any law, rule or regulation or any bona fide
obligation of confidentiality to a third party binding upon you with respect to
acquisitions by you or your subsidiaries and not extending to matters other than
such acquisitions, the Acquired Business or any of your and its respective
affiliates, (b) your assistance in the preparation of a customary Information
Memorandum and other customary materials to be used in connection with the
syndication of the Senior Credit Facilities (collectively with the Summary of
Terms and any additional summaries of terms prepared for distribution to Public
Lenders (as hereinafter defined), the “Information Materials”), (c) your using
your commercially reasonable efforts to ensure that the syndication efforts of
the Lead Arrangers benefit materially from the existing banking relationships of
the Companies, (d) your using your commercially reasonable efforts to meet with
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”) as soon as reasonably practicable after the date hereof and to
procure, as soon as reasonably practicable and in any event at least 30 days
prior to the Closing Date, a rating for the Senior Credit Facilities from each
of S&P and Moody’s, and (e) your making the officers and advisors of the
Borrower, and using your commercially reasonable efforts to make the officers
and advisors of the Acquired Business, available to attend and make
presentations regarding the business and prospects of the Companies, as
appropriate, at one or more meetings of prospective Lenders, in each case at
times to be mutually agreed upon.  The parties hereby agree that they shall use
their commercially reasonable efforts to complete (and you shall use your
commercially reasonably efforts to cause the Acquired Business and its advisors
to assist in completion of) the Information Memorandum to be used in connection
with the syndication of the Senior Credit Facilities as soon as reasonably
practicable and in any event no more than 30 days after the date hereof and,
without limiting your obligations to assist with syndication efforts as set
forth herein, the Committing Parties agree that neither the commencement nor
completion of such syndication (including, without limitation, the obtaining of
ratings as described above) is a condition to their respective commitments
hereunder or the funding of the Senior Credit Facilities on the Closing Date.
 
It is understood and agreed that, in consultation with the Borrower, the Lead
Arrangers will manage and control all aspects of the syndication of the Senior
Credit Facilities, including decisions as to the selection of prospective
Lenders and any titles offered to proposed Lenders, when commitments will be
accepted and the final allocations of the commitments among the Lenders.  It is
understood that no Lender participating in the Senior Credit Facilities will
receive compensation from you in order to obtain its commitment, except on the
terms contained herein, in the Summary of Terms and in the Fee Letter.  It is
also understood and agreed that the amount and distribution of the fees among
the Lenders will be at the sole and absolute discretion of the Lead Arrangers.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
To ensure an orderly and effective syndication of the Senior Credit Facilities,
the Borrower agrees that, prior to the Syndication Date, there shall be no
offering, placement or arrangement of any debt securities or bank financing by
or on behalf of any of the Companies (other than the permitted accounts
receivables facility (if any), operating and working capital facilities in each
case which are ordinary course local lines of credit, lines of credit pooling
activity, guarantees, capital leases, derivatives, letters of credit,
discounting of accounts receivable by foreign subsidiaries, defeased
indebtedness, and other indebtedness (which other indebtedness does not exceed
$50.0 million in the aggregate) and replacements and other modifications thereof
in the ordinary course of business or consistent with past practice
(collectively, the “Permitted Indebtedness”)) without the written consent of the
Lead Arrangers if such offering, placement or arrangement could reasonably be
expected in the sole discretion of the Lead Arrangers to have a detrimental
effect upon the primary syndication of the Senior Credit Facilities.
 
3.   Information Requirements.  You represent, warrant and covenant that (a) all
financial projections concerning the Companies that have been or are hereafter
made available to the Committing Parties or the Lenders by any of the Borrower,
its subsidiaries or their representatives (or on their behalf) (the
“Projections”) have been or will be prepared in good faith based upon
assumptions believed to be reasonable at the time of delivery thereof, (b) to
your knowledge, all Projections that have been or are hereafter made available
to the Committing Parties or the Lenders by the Acquired Business or its
representatives (or on their behalf) (or to the Borrower and delivered by the
Borrower to the Committing Parties or Lenders) have been or will be prepared in
good faith based upon assumptions believed to be reasonable at the time of
delivery thereof, (c) all Information, other than Projections and information of
a general economic or industry-specific nature, which has been or is hereafter
made available to the Lead Arrangers or any of the Lenders by any of the
Borrower, its subsidiaries or any of their representatives (or on their behalf)
in connection with any aspect of the Transaction, as and when furnished and
taken as a whole, is and will be complete and correct in all material respects
and does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which made, not misleading, and (d) to
your knowledge, all Information, other than Projections and information of a
general economic or industry-specific nature, which has been or is hereafter
made available to the Lead Arrangers or any of the Lenders by the Acquired
Business or its representatives (or on their behalf) (or to the Borrower and
delivered by the Borrower to the Committing Parties or Lenders) in connection
with any aspect of the Transaction, as and when furnished and taken as a whole,
is and will be complete and correct in all material respects and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which made, not misleading.  It is understood and agreed
that (w) Projections are as to future events and are not to be viewed as facts,
(x) the Projections are subject to significant uncertainties and contingencies,
many of which are beyond your control, (y) no assurance can be given that any
particular Projection will be realized and (z) actual results during the period
or periods covered by any such Projections may differ significantly from the
projected results and such differences may be material.  You agree to furnish us
with further and supplemental information from time to time until the Closing
Date and, if requested by us, for such period thereafter until the Syndication
Date, so that the representation, warranty and covenant in the first sentence of
this paragraph are correct as if the Information were being furnished, and such
representation, warranty and covenant were being made, on such date.  In issuing
these commitments and in arranging and syndicating of the Senior Credit
Facilities, the Committing Parties are and will be using and relying on the
Information without independent verification thereof.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
You acknowledge that (a) the Committing Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities.  If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.
 
Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom.  In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.
 
You agree that the Committing Parties on your behalf may distribute the
following documents to all prospective Lenders, unless you advise the Committing
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders:  (a) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(b) notifications of changes to the terms of the Senior Credit Facilities and
(c) drafts and final versions of definitive loan documentation for the Senior
Credit Facilities.  If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Committing Parties will not
distribute such materials to Public Lenders without further discussions with
you.  You agree (whether or not any Information Materials are marked “PUBLIC”)
that Information Materials made available to prospective Public Lenders in
accordance with this Commitment Letter shall not contain MNPI.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
4.   Fees and Indemnities.  You agree to pay the fees set forth in the Fee
Letter dated as of the date hereof (the “Fee Letter”) among the parties
hereto.  You also agree to reimburse the Committing Parties from time to time on
demand for all reasonable and invoiced out-of-pocket fees and expenses
(including, but not limited to, the reasonable and invoiced fees, disbursements
and other charges of Cahill Gordon & Reindel llp, as counsel to the Lead
Arrangers and the Administrative Agent, and of any special and local counsel to
the Committing Parties retained by the Lead Arrangers (limited to one such
counsel in each relevant jurisdiction), and reasonable and invoiced and due
diligence expenses) incurred in connection with the Senior Credit Facilities,
the syndication thereof, the preparation of the definitive loan documentation
therefor and the other transactions contemplated hereby; provided that the Lead
Arrangers shall consult with the Borrower on a regular basis regarding the
engagement of special counsel and the incurrence of due diligence expenses. You
acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with us
including, without limitation, fees paid pursuant hereto.
 
You also agree to indemnify and hold harmless the Committing Parties, each other
Lender and each of their affiliates and their officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses and liabilities, and reasonable and
invoiced out-of-pocket expenses (including, without limitation, the reasonable
fees, disbursements and other charges of one counsel for all Indemnified
Parties, taken as a whole, and, if necessary, a single local counsel in each
relevant jurisdiction for all Indemnified Parties, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnified Party
affected by such conflict informs you of such conflict and thereafter retains
its own counsel, of another counsel for such affected Indemnified Party)), in
each case that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction and any of the other transactions contemplated thereby
or (b) the Senior Credit Facilities, or any use made or proposed to be made with
the proceeds thereof, except to the extent such claim, damage, loss, liability
or expense resulted from (i) the gross negligence or willful misconduct of such
Indemnified Party or such Indemnified Party’s subsidiaries or the officers,
directors, employees, agents, advisors and other representatives of such
Indemnified Party or its subsidiaries acting on behalf of such Indemnified Party
in connection with the Transaction (as determined by a court of competent
jurisdiction in a final non-appealable judgment), (ii) a material breach of the
obligations of such Indemnified Party or any of such Indemnified Party’s
subsidiaries under this Commitment Letter, the Summary of Terms or the Fee
Letter (as determined by a court of competent jurisdiction in a final
non-appealable judgment) or (iii) any proceeding that does not involve an act or
omission by you or any of your affiliates and that is brought by an Indemnified
Party against any other Indemnified Party other than any proceeding against any
Indemnified Party in its capacity or in fulfilling its role as an agent or
arranger or similar role under any of the Senior Credit Facilities.  In the case
of an investigation, litigation or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transaction is
consummated.  Each Indemnified Party will promptly notify you upon receipt of
written notice of any claim or threat to institute a claim; provided that any
failure by any Indemnified Party to give such notice shall not relieve you from
the obligation to indemnify the Indemnified Parties unless you are materially
prejudiced by such failure.  You also agree that none of the Committing Parties,
and none of their affiliates and their officers, directors, employees, agents,
advisors and other representatives, shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you or your subsidiaries or
affiliates or to your or their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the Transaction, except,
subject to the following sentence, to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined by a court of
competent jurisdiction in a final non-appealable judgment to have resulted from
(A) the gross negligence or willful misconduct of such Committing Party or such
Committing Party’s subsidiaries or the officers, directors, employees, agents,
advisors and other representatives of such Committing Party or its subsidiaries
acting on behalf of such Committing Party in connection with the Transaction or
(B) a material breach of the obligations of such Committing Party’s obligations
under this Commitment Letter, the Summary of Terms or the Fee Letter.  It is
further agreed that Citi, Scotia Capital, Bank of America, and US Bank shall
only have liability to you (as opposed to any other person), and that Citi,
Scotia Capital, Bank of America and US Bank shall be liable solely in respect of
its own commitment to the Senior Credit Facilities on a several, and not joint,
basis with any other Lender.  Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party or of such Indemnified Party’s subsidiaries
or the officers, directors, employees, agents, advisors and other
representatives of such Indemnified Party or its subsidiaries acting on behalf
of such Indemnified Party in connection with the Transactions as determined by a
court of competent jurisdiction in a final non-appealable judgment.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
5.   Conditions to Financing.  The commitments of Citi, Scotia Capital, Bank of
America and US Bank in respect of the Senior Credit Facilities and the
undertakings of Citi, Scotia Capital, MLPFS and US Bank to provide the services
described herein are subject to the satisfaction of each of the conditions set
forth in Annex II hereto.  The definitive loan documentation for the Senior
Credit Facilities shall be in a form such that they do not impair the
availability of the Senior Credit Facilities on the Closing Date if the
conditions set forth in Annex II hereto are satisfied.
 
6.   Confidentiality and Other Obligations.  This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, except for the
disclosure hereof or thereof on a confidential basis to your directors,
officers, employees, accountants, attorneys and other professional advisors
retained in connection with the Transaction, may not be disclosed in whole or in
part to any person or entity without our prior written consent; provided,
however, it is understood and agreed that you may disclose this Commitment
Letter (including the Summary of Terms) and the contents hereof and thereof, but
not the Fee Letter or the contents thereof, (a) on a confidential basis to the
Sellers and the Acquired Business and their respective directors, officers,
controlling persons, employees, accountants, attorneys and other professional
advisors in connection with their consideration of the Transaction, (b) after
your acceptance of this Commitment Letter and the Fee Letter, in filings with
the Securities and Exchange Commission and other applicable regulatory
authorities and stock exchanges and (c) after written notice (to the extent
permitted by law) to the Lead Arrangers, pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding or as otherwise required by law or compulsory legal process or to the
extent requested or required by governmental or regulatory authorities.  In
addition, you may disclose (i) the Summary of Terms and the contents thereof to
potential Lenders and to rating agencies in connection with obtaining ratings
for the Companies and the Senior Credit Facilities, (ii) the aggregate fee
amounts contained in the Fee Letter as part of Projections, pro forma
information or generic disclosure of aggregate sources and uses related to fee
amounts related to the Transaction to the extent customary or required in
offering and marketing materials for the Senior Credit Facilities or in any
public filing relating to the Transaction and (iii) to the extent portions
thereof have been redacted in a manner to be reasonably agreed by us (including
the portions thereof addressing fees payable to the Committing Parties and the
Lenders), the Fee Letter and the contents thereof to the Sellers and the
Acquired Business and their respective directors, officers, controlling persons,
employees, accountants, attorneys and other professional advisors on a
confidential basis.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
You understand that the Committing Parties and their affiliates are engaged in a
wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research).  You acknowledge that the Committing Parties or their affiliates may
be providing financing or other services to parties whose interests may conflict
with yours.  The Committing Parties agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to the Companies with the
same degree of care as they treat their own confidential information.  The
Committing Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Committing Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives, any information concerning the Companies or any
of their respective affiliates that is or may come into the possession of the
Committing Parties or any of such affiliates, in each case solely in connection
with the Committing Parties providing the services described herein.
 
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree that (a) (i) the arranging and
other services described herein regarding the Senior Credit Facilities are
arm’s-length commercial transactions between you and your affiliates, on the one
hand, and the Committing Parties, on the other hand, (ii) you have consulted
your own legal, accounting, regulatory and tax advisors to the extent you have
deemed appropriate and (iii) you are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby;
(b) (i) each of the Committing Parties has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for you, any of your affiliates or any other person or entity
and (ii) none of the Committing Parties has any obligation to you or your
affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (c) the Committing Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Committing Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Committing Parties with respect
to any breach or alleged breach of agency or fiduciary duty (as distinct from
contractual duties hereunder) in connection with any aspect of any transaction
contemplated by this Commitment Letter.
 
The Committing Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Patriot Act”), each of them is required to obtain, verify and record
information that identifies you and the Guarantors, which information includes
your name and address and other information that will allow the Committing
Parties, as applicable, to identify you in accordance with the Patriot Act.
 
The Committing Parties acknowledge and agree that all MNPI furnished by the
Companies to the Committing Parties shall be for the confidential use of the
Committing Parties and of the prospective Lenders who are subject to the
standard confidentiality agreement of, as the case may be, the Committing
Parties or IntraLinks or Syndtrak or similar platform and each of their
respective officers, directors, employees, attorneys and other advisors who
accept such information subject to an obligation to keep it confidential or are
otherwise bound by an obligation of confidentiality, in accordance with their
customary procedures for handling confidential information and for disseminating
such information to prospective lenders.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
7.   Survival of Obligations.  The provisions of numbered paragraphs 2, 3, 4 and
6 and the Fee Letter shall remain in full force and effect regardless of whether
any definitive loan documentation for the Senior Credit Facilities shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or any commitment or undertaking of the Committing Parties hereunder;
provided that the provisions of numbered paragraph 4 shall automatically
terminate and be superseded by the corresponding provision of the definitive
loan documentation for the Senior Credit Facilities on the Closing Date to the
extent covered thereby.  You shall be permitted to terminate this Commitment
Letter and the commitments of the Committing Banks hereunder at any time,
subject to the provisions of the immediately preceding sentence.
 
8.   Miscellaneous.  This Commitment Letter and the Fee Letter may be executed
in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an
original.  Delivery of an executed counterpart of a signature page to this
Commitment Letter or the Fee Letter by telecopier or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof or
thereof.
 
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided, however, that (i)
the interpretation of the definition of “Material Adverse Effect” (as defined in
Schedule 1 to Annex II hereto) (and whether or not a Material Adverse Effect has
occurred) and (ii) the determination of the accuracy of any Acquisition
Agreement Representation (as defined in Annex II hereto) (each of clauses (i)
and (ii), a “Delaware Interpretation Provisions”) shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.  Each of the parties hereto hereby irrevocably waives any and all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter (including, without limitation, the Summary of Terms), the Fee Letter,
the Transaction and the other transactions contemplated hereby and thereby or
the actions of the Committing Parties in the negotiation, performance or
enforcement hereof.  Each of the parties hereto hereby irrevocably submits to
the exclusive jurisdiction of any New York State court or Federal court sitting
in the Borough of Manhattan in New York City (or, in the case of any suit,
action or proceeding arising out of or relating to any Delaware Interpretation
Provision, in the event that a concurrent suit, action or proceeding brought by
the Sellers against the Buyer is pending in any Delaware State court or Federal
court sitting in the State of Delaware, such Delaware State court or Federal
court sitting in the State of Delaware) in respect of any suit, action or
proceeding arising out of or relating to the provisions of this Commitment
Letter (including, without limitation, the Summary of Terms), the Fee Letter,
the Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding shall be heard and determined in any such court.  Each of the parties
hereto waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court, and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  You covenant and agree that, from the date of this
Commitment Letter through the Closing Date, none of you nor any of your
subsidiaries shall (a) declare or pay any dividend or repurchase any capital
stock other than in accordance with the Borrower’s existing dividend policy
and/or pursuant to the Borrower’s existing share repurchase program, in each
case announced prior to the date hereof, (b) sell, lease or otherwise dispose of
material assets having an aggregate fair market value in excess of $100,000,000
for all such sales, leases and dispositions, (c) make any investments other than
investments permitted by the terms of the Existing Credit Agreement (as defined
in the Summary of Terms) and (d) incur any indebtedness other than Permitted
Indebtedness.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
This Commitment Letter, together with the Summary of Terms and the Fee Letter,
embodies the entire agreement and understanding among the Committing Parties,
you and your affiliates with respect to the Senior Credit Facilities and
supersedes all prior agreements and understandings relating to the subject
matter hereof.  However, please note that the terms of the commitments and
undertakings of the Committing Parties hereunder are not limited to those set
forth herein or in the Summary of Terms; provided that the only conditions to
such commitments and undertakings (including, without limitation, the funding of
the Senior Credit Facilities on the Closing Date) shall be the conditions
expressly set forth in Annex II hereto.  Those matters that are not covered or
made clear herein or in the Summary of Terms or the Fee Letter are subject to
mutual agreement of the parties.  No party has been authorized by the Committing
Parties to make any oral or written statements that are inconsistent with this
Commitment Letter.
 
This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.
 
All commitments and undertakings of the Committing Parties under this Commitment
Letter will expire at 11:59 pm (New York City time) on June 1, 2011 unless you
execute this Commitment Letter as provided below and the Fee Letter as provided
therein to accept such commitments and return them to us prior to that
time.  Thereafter, all accepted commitments and undertakings of the Committing
Parties hereunder will expire on the earliest of (a) 11:59 pm (New York City
time) on November 30, 2011, unless the Closing Date occurs on or prior thereto,
(b) the closing of the Acquisition without the use of the Senior Credit
Facilities and (c) the termination of the Acquisition Agreement in accordance
with its terms.
 
[The remainder of this page intentionally left blank.]
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
We are pleased to have the opportunity to work with you in connection with this
important financing.
 

  Very truly yours,          
CITIGROUP GLOBAL MARKETS INC.
         
 
By:
/s/ David Jaffe       Name: David Jaffe       Title:   Authorized Signer        
     

 
 

 
THE BANK OF NOVA SCOTIA
         
 
By:
/s/ David Schwartzbard       Name: David Schwartzbard        Title:   Director  
       

 
 

 
BANK OF AMERICA, N.A.
         
 
By:
/s/ Steven Dixon       Name: Steven Dixon        Title:   Director          

 
 

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
         
 
By:
/s/ Steven Dixon       Name: Steven Dixon        Title:   Director          

 
 

 
U.S. BANK NATIONAL ASSOCIATION
         
 
By:
/s/ Christine L. Wagner       Name: Christine L. Wagner        Title:   Senior
Vice President          

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
 
 
The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:
             
ASHLAND INC.
                      By: /s/ J. Kevin Willis         Name: J. Kevin Willis    
    Title:   Vice President and Treasurer      

 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
ANNEX I
 
SUMMARY OF TERMS AND CONDITIONS
$3,650 MILLION SENIOR CREDIT FACILITIES
 
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter (including the other annexes
thereto) to which this Annex I is attached (the “Commitment Letter”).
 
Borrower:
Ashland Inc., a Kentucky corporation (the “Borrower”).
   
Guarantors:
The obligations of the Borrower and its subsidiaries under the Senior Credit
Facilities and under any treasury management, interest protection or other
hedging arrangements entered into with a Lender (or an affiliate thereof) will
be guaranteed by each of the existing and future direct and indirect material
subsidiaries (to be defined) of the Borrower, including the Acquired Business
and its subsidiaries, other than (i) any joint venture, (ii) regulated
subsidiaries and any other subsidiaries prohibited by law or regulation from
issuing a guarantee, (iii) any subsidiary that is a “controlled foreign
corporation” (a “CFC”) under Section 957 of the Internal Revenue Code and (iv)
other subsidiaries as may be mutually agreed upon (the “Guarantors”); provided
that recourse under the guaranty of Ashland International Holdings, Inc.,
Valvoline International, Inc., Hercules Paper Holdings, Inc., AshOne CV,
Hercules Investments Sarl and any other Guarantor substantially all business and
purpose of which is the holding of stock of CFCs (each a “Foreign Holdco”) shall
be limited to Collateral pledged by such Foreign Holdco pursuant to the
“Security” section below (and Foreign Holdcos may be subject to covenants
prohibiting them from engaging in other businesses or operations and acquiring
assets and liabilities, except that the five identified by name above may
continue activities being conducted by them on the Closing Date so long as there
is no material change in the nature or material increase in the relative
quantity of such activities thereafter).  All guarantees will be guarantees of
payment and not of collection.
   
Administrative and
Collateral Agent :
The Bank of Nova Scotia (“Scotia Capital”) will act as sole and exclusive
administrative and collateral agent for the Lenders (the “Administrative
Agent”).
   
Joint Lead Arrangers
and Joint Book Managers:
Citigroup Global Markets Inc. (“CGMI” and, together with Citibank, N.A.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to provide the services contemplated herein, collectively, “Citi”),
Scotia Capital, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) and
U.S. Bank National Association (“US Bank” ) will act as joint lead arrangers and
joint book running managers for the Senior Credit Facilities (the “Lead
Arrangers”).

 
 
 
 
Annex I-1

--------------------------------------------------------------------------------

 
 
 
 
Lenders:
Citi, Scotia Capital, Bank of America, US Bank and other banks, financial
institutions and institutional lenders acceptable to the Lead Arrangers and
selected in consultation with the Borrower.
   
Senior Credit Facilities:
An aggregate principal amount of $3,650.0 million will be available through the
following facilities:
     
Term A Facility:  a $1,200.0 million term loan facility, all of which will be
drawn on the Closing Date and once repaid may not be reborrowed.
     
Term B Facility:  a $1,700.0 million term loan facility, all of which will be
drawn on the Closing Date and once repaid may not be reborrowed (together with
Term A Facility, the “Term Loan Facilities”).
     
Revolving Credit Facility:  a $750.0 million revolving credit facility,
available on and after the Closing Date from time to time until the fifth
anniversary of the Closing Date, and to include a sublimit of $250.0 million for
the issuance of standby and commercial letters of credit (each, a “Letter of
Credit”) and a sublimit of $100.0 million for swingline loans (each a “Swingline
Loan”); provided that not more than $200.0 million of the Revolving Credit
Facility shall be drawn on the Closing Date.  Letters of Credit will be
initially issued by one or more Lenders specified by the Borrower prior to the
Closing Date and reasonably acceptable to the Lead Arrangers (in such capacity,
the “Issuing Bank”) and Swingline Loans shall be made by the Administrative
Agent, and each of the Lenders under the Revolving Credit Facility will purchase
an irrevocable and unconditional participation in each Letter of Credit and each
Swingline Loan.

 
 
 
 
Annex I-2

--------------------------------------------------------------------------------

 
 
 
Uncommitted Increase of
Senior Credit Facilities:
The Borrower may, at its option and without the consent of the Lenders or the
Administrative Agent, request (after the completion of the primary syndication
(as determined by the Lead Arrangers)) that additional commitments under the
Revolving Credit Facility or loans under the Term Loan Facilities in an
aggregate principal amount of up to $250.0 million be added under an existing
tranche under the Senior Credit Facilities or under a new tranche under the
Senior Credit Facilities (any loans thereunder, the “Incremental Loans”),
provided that (a) no default or event of default under the loan documentation
shall exist before or after giving effect to such increase and the use of
proceeds thereof, (b) any such Incremental Loans shall not mature prior to the
date on which the applicable Term Loan Facility or the Revolving Credit
Facility, as applicable, matures and any such Incremental Loans that are term
loans will have a weighted average life to maturity no shorter than the
remaining weighted average life to maturity of the applicable Term Loan
Facility, (c) such Incremental Loans shall be entitled to share in optional and
mandatory prepayments, guarantees and collateral with the applicable Term Loan
Facility or the Revolving Credit Facility, as applicable, (d) in the event that
the applicable margin for the Incremental Loans (inclusive of OID and upfront
fees payable by the Borrower to such Lenders in the primary syndication thereof;
provided that if such Incremental Loans include an interest rate floor greater
than the interest rate floor applicable to the existing Term Loan Facility or
Revolving Credit Facility, as applicable, such increased amount shall be equated
to interest margin for purposes of determining whether an increase to the
applicable interest margin under the existing Term Loan Facility or Revolving
Credit Facility, as applicable, shall be required) is greater than the
applicable margin for the applicable Term Loan Facility or the Revolving Credit
Facility, as applicable, made on the Closing Date (inclusive of OID and upfront
fees paid by the Borrower to the applicable Term Loan Facility or the Revolving
Credit Facility, as applicable, in the primary syndication thereof) by more than
50 basis points, then the applicable margin for the applicable Term Loan
Facility or the Revolving Credit Facility, as applicable, shall be increased to
the extent necessary such that the applicable margin for the applicable Term
Loan Facility or the Revolving Credit Facility, as applicable (inclusive of OID
and upfront fees paid by the Borrower to the applicable Term Loan Facility or
the Revolving Credit Facility, as applicable, in the primary syndication
thereof), is equal to the applicable margin for the Incremental Loans (inclusive
of OID and upfront fees payable by the Borrower to such Lenders in the primary
syndication thereof; provided that if such Incremental Loans include an interest
rate floor greater than the interest rate floor applicable to the existing Term
Loan Facility or Revolving Credit Facility, as applicable, such increased amount
shall be equated to interest margin for purposes of determining whether an
increase to the applicable interest margin under the existing Term Loan Facility
or Revolving Credit Facility, as applicable, shall be required) less 50 basis
points (with OID and upfront fees being equal to interest based on assumed
four-year life to maturity, it being agreed that customary arrangement or
commitment fees payable to the Lead Arrangers (or their affiliates) in
connection with the applicable Term Loan Facility or the Revolving Credit
Facility, as applicable, or to one or more arrangers (or their affiliates) of
the Incremental Loans shall be excluded in making the determinations under this
clause (d)) and (e) Borrower is in compliance, on a pro forma basis after giving
effect to the borrowings thereunder and to any acquisition consummated
simultaneously therewith, with the financial covenants contained in the Senior
Credit Facilities recomputed as of the last day of the most recently ended
fiscal quarter of Borrower for which financial statements are available, as if
such borrowings and any such acquisition had occurred on the first day of each
relevant period for testing such compliance.  Participation in the commitments
for the Incremental Loans shall be offered to banks, financial institutions and
other entities reasonably acceptable to Borrower and the Administrative Agent.

 
 
 
 
Annex I-3

--------------------------------------------------------------------------------

 
 
 
Swingline Option:
Swingline Loans will be made available on a same day basis in a minimum amount
to be determined.  The Borrower must repay each Swingline Loan in full no later
than ten (10) business days after such loan is made.
   
Defaulting Lenders:
The loan documentation shall contain customary provisions relating to
“defaulting” Lenders (including provisions relating to providing cash collateral
to support swingline loans or letters of credit, the suspension of voting
rights, the suspension of rights to receive certain fees, and termination or
assignment of commitments or Loans of such Lenders), consistent with the
Existing Credit Agreement (as defined in Annex II of the Commitment Letter).
   
Purpose:
The proceeds of the Senior Credit Facilities shall be used (i) to finance in
part the Acquisition; (ii) to pay fees and expenses incurred in connection with
the Transaction; (iii) to provide letters of credit and ongoing working capital
and for other general corporate purposes of the Borrower and its subsidiaries
(including, without limitation, for permitted acquisitions); and (iv) to finance
in part the Refinancing (as defined in Annex II of the Commitment Letter).
   
Closing Date:
The date on which the Transactions are consummated, which shall be on or before
November 30, 2011.
   
Interest Rates:
The interest rates per annum applicable to the Senior Credit Facilities will be,
at the option of the Borrower (i) LIBOR plus the Applicable Margin (as
hereinafter defined) or (ii) the Alternate Base Rate (to be defined as the
highest of (x) the Scotia Capital prime rate, (y) the Federal Funds rate plus
0.50% and (z) one-month LIBOR plus 1.00%) plus the Applicable Margin.  The
“Applicable Margin” means (a) with respect to the Term A Facility and the
Revolving Credit Facility, (i) for the first six months after the Closing Date,
2.25% per annum, in the case of LIBOR advances, and 1.25% per annum, in the case
of Alternate Base Rate advances and (ii) thereafter, a percentage per annum to
be determined in accordance with the grid below (with the applicable Tier being
the higher Tier (for purposes of clarity, the “highest” Tier is Tier I, and the
“lowest” Tier is Tier IV) determined by either (x) the Consolidated Total
Leverage Ratio of the Borrower or (y) the higher of the corporate credit rating
of the Borrower from S&P or Moody’s; provided that if the rating from S&P is at
least two Tiers higher than the rating from Moody’s, or vice versa, then the
applicable rating shall be one Tier higher than the lower of the two ratings;
provided, further, that if the Tier determined pursuant to clause (x) above is
at least two Tiers higher than the Tier determined pursuant to clause (y) above,
or vice versa, then the applicable Tier shall be one Tier higher than the lower
of the two Tiers), and (b) with respect to the Term B Facility, 2.75% per annum,
in the case of LIBOR advances, and 1.75% per annum, in the case of Alternate
Base Rate advances, with a stepdown of 0.25% per annum at a pro forma
Consolidated Total Leverage ratio of 2.5 to 1.0.  In no event shall LIBOR with
respect to the Term B Facility be deemed to be less than 1.00% (the “LIBOR
Floor”) nor shall the Alternate Base Rate with respect to the Term B Facility be
deemed to be less than 2.00% (the “Base Rate Floor”).
   



Tier
Corporate Credit Rating of the Borrower
Consolidated Total Leverage Ratio
Applicable
Margin
(LIBOR/ABR)
Commitment Fee
S&P
Moody’s
I
≥ BBB-
≥Baa3
< 2.5x
1.75%/0.75%
0.30%
II
BB+
Ba1
≥ 2.5x but < 3.25x
2.00%/1.00%
0.35%
III
BB
Ba2
≥ 3.25x but < 3.75x
2.25%1.25%
0.40%
IV
≤ BB-
≤Ba3
≥ 3.75x
2.50%/1.50%
0.50%

 
 
 
 
Annex I-4

--------------------------------------------------------------------------------

 
 

 

 
The Borrower may select interest periods of one, two, three or six months and,
upon approval of all Lenders under the applicable facility, nine and twelve
months for LIBOR advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.
     
During the continuance of any payment event of default under the definitive loan
documentation for the Senior Credit Facilities, after notice from the
Administrative Agent or the Required Lenders, the Applicable Margin on the
overdue obligations owing under such definitive loan documentation shall
increase by 2.00% per annum.
   
Commitment Fee:
Commencing on the Closing Date, a commitment fee of (i) for the first six months
after the Closing Date, 0.40% per annum and (ii) thereafter, a percentage per
annum to be determined in accordance with the grid above (with the applicable
Tier being the higher Tier determined by either (x) the Consolidated Total
Leverage Ratio of the Borrower or (y) the higher of the corporate credit rating
of the Borrower from S&P or Moody’s; provided that if the rating from S&P is at
least two Tiers higher than the rating from Moody’s, or vice versa, than the
applicable rating shall be one Tier higher than the lower of the two ratings;
provided, further, that if the Tier determined pursuant to clause (x) above is
at least two Tiers higher than the Tier determined pursuant to clause (y) above,
or vice versa, then the applicable Tier shall be one Tier higher than the lower
of the two Tiers) (calculated on a 360-day basis) shall be payable on the unused
portions of the Revolving Credit Facility, such fee to be payable quarterly in
arrears and on the date of termination or expiration of the commitments under
the Revolving Credit Facility.
   
Calculation of Interest and Fees:
Other than calculations in respect of interest at the Alternate Base Rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year.
   
Cost and Yield Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.
   
Letter of Credit Fees:
Letter of Credit fees equal to the Applicable Margin from time to time on
Revolving Credit Facility LIBOR advances on a per annum basis will be payable
quarterly in arrears and shared proportionately by the Lenders under the
Revolving Credit Facility. In addition, a fronting fee at a rate per annum and
payable as established by separate agreement between the Borrower and the
Issuing Bank will be payable to the Issuing Bank for its own account. Both the
Letter of Credit fees and the fronting fees will be calculated on the amount
available to be drawn under each outstanding Letter of Credit.

 
 
 
Annex I-5

--------------------------------------------------------------------------------

 
 
 
Maturity:
Term A Facility: five years after the Closing Date.
     
Term B Facility: seven years after the Closing Date.
     
Revolving Credit Facility: five years after the Closing Date.
   
Scheduled Amortization:
Term Loan Facilities: The Term A Facility will be subject to quarterly
amortization of principal (in equal installments in each of the first four years
after the Closing Date), with 5% of the aggregate Term A Facility advances to be
payable in each of the first and second years, 10% of the aggregate Term A
Facility advances to be payable in each of the third and fourth years and 70% of
the aggregate Term A Facility advances to be payable in the fifth year (in the
fifth year after the Closing Date, in quarterly installments of 5%, 5%, 5%, and
55%). The Term B Facility will be subject to quarterly amortization of principal
(in equal installments in each of the first six years after the Closing Date),
with 1% of the initial aggregate Term B Facility advances to be payable in each
of the first six years and 94% of the initial aggregate Term B Facility advances
to be payable in the final year (in the seventh year after the Closing Date, in
quarterly installments of 0.25%, 0.25%, 0.25%, and 93.25%) (collectively, the
“Scheduled Amortization”).
     
Revolving Credit Facility: Advances under the Revolving Credit Facility may be
made, and Letters of Credit may be issued up to the sublimit, on a revolving
basis up to the full amount of the Revolving Credit Facility.
   
Mandatory Prepayments
and Commitment Reductions:
In addition to the amortization set forth above, (a) all cash proceeds (net of
fees, commissions, certain debt prepayments and other related expenses and taxes
attributable to the event) from (i) sales of certain property and assets of
Borrower and its subsidiaries (including sales or issuances of equity interests
by subsidiaries of Borrower, but excluding sales of inventory in the ordinary
course of business, and other exceptions to be mutually agreed upon), and (ii)
Extraordinary Receipts (to be defined to include extraordinary receipts such as
casualty and indemnity payments and certain casualty insurance proceeds, and to
exclude cash receipts in the ordinary course of business and any reimbursements
matched to an expense, including asbestos and environmental claim insurance and
indemnity payments, and other exceptions to be mutually agreed upon), in each
case, subject to reinvestments completed during the 12-month period following
receipt (or, if a reinvestment has been committed to during such 12-month
period, completed during the 18-month period following receipt), (b) all cash
proceeds (net of fees, commissions, and other related expenses and taxes
attributable to the event) from the issuance or incurrence after the Closing
Date of additional debt of Borrower or any of its subsidiaries (other than debt
permitted under the definitive loan documentation for the Senior Credit
Facilities), and (c) 50% of Excess Cash Flow (to be defined in a manner to be
mutually agreed upon) of Borrower and its subsidiaries with stepdowns at pro
forma Consolidated Total Leverage Ratios to be mutually agreed upon, shall be
applied to the prepayment of the Term Loan Facilities in the following
manner: first, in direct order of maturity to the principal repayment
installments of each of the Term Loan Facilities on a pro rata basis occurring
during the 12 months following the date of such prepayment and, second, ratably
to the remaining principal repayment installments of each of the Term Loan
Facilities on a pro rata basis.

 
 
 
 
Annex I-6

--------------------------------------------------------------------------------

 
 
 
Optional Prepayments
and Commitment Reductions:
The Senior Credit Facilities may be prepaid at any time in whole or in part
without premium or penalty, except that any prepayment of LIBOR advances other
than at the end of the applicable interest periods therefor shall be made with
reimbursement for any funding losses and redeployment costs of the Lenders
resulting therefrom (excluding loss of profits). Each such prepayment of the
Term Loan Facilities shall be applied (i) between the Term Loan Facilities as
directed by the Borrower and (ii) to the principal repayment installments of
each of the Term Loan Facilities as directed by the Borrower. The unutilized
portion of any commitment under the Senior Credit Facilities may be reduced or
terminated by the Borrower at any time without penalty.
   
Security:
Subject to paragraph (iv) of Annex II, the Borrower and each of the Guarantors
shall grant the Administrative Agent (for its benefit and for the benefit of the
Lenders) valid and perfected first priority (subject to certain exceptions to be
set forth in the loan documentation) liens and security interests in all of the
following (collectively, the “Collateral”):
     
(a)
 
all present and future shares of capital stock of (or other ownership or profit
interests in) each of its present and future subsidiaries, except that (i) in
the case of each subsidiary that is a first-tier CFC, such pledge shall be
limited to 65% of the voting stock thereof and (ii) no pledge shall be made of
the stock of (A) a Foreign Holdco, (B) a CFC that is a subsidiary of a CFC or
(C) a regulated subsidiary or any other subsidiary where such pledge is
prohibited by law or regulation; provided that interests in joint ventures will
be pledged only to the extent permitted by formation documents;
         
(b)
 
all present and future intercompany debt owed to the Borrower and each
Guarantor;
         
(c)
 
(i) all of the present and future personal property of the Borrower and each
Guarantor, including, but not limited to, equipment (other than motor vehicles
and other certificate of title vehicles), inventory, accounts receivable
(provided that, after the Closing Date, the Borrower may enter into an accounts
receivable securitization facility in an amount to be mutually agreed upon),
fixtures, certain material deposit and bank accounts, investment property
(subject to the limitations set forth in clause (a) above), license rights,
intellectual property and other general intangibles, insurance proceeds and
instruments and (ii) owned real estate having a value in excess of a value to be
mutually agreed upon in the definitive loan documentation for the Senior Credit
Facilities (to the extent permitted under applicable existing agreements);
provided that interests in joint ventures will be pledged only to the extent
permitted by formation documents; and
         
(d)
 
all proceeds and products of the property and assets described in clauses (a),
(b) and (c) above.

 
 
 
Annex I-7

--------------------------------------------------------------------------------

 
 
 

 
Notwithstanding the foregoing, the Collateral shall (i) not include assets where
the Administrative Agent determines that the cost of obtaining such pledge or
security interest is excessive in relation to the benefit thereof and (ii) be
subject to certain exceptions to be mutually agreed upon. Without limitation of
the foregoing, no liens on owned or leased aircraft will be taken.
     
The Collateral shall ratably secure the relevant party’s obligations in respect
of the Senior Credit Facilities, any interest rate swap or similar agreements
with a Lender or an affiliate of a Lender and treasury management agreements
with a Lender or an affiliate of a Lender. The Collateral shall equally and
ratably secure (i) the Borrower’s existing 9 1/8% Senior Notes due 2017 to the
extent required by the indenture governing such notes and (ii) Hercules
Incorporated’s existing 6.60% Senior Notes due 2027 to the extent required by
the indenture governing such notes.
   
Conditions Precedent to Closing
and Initial Borrowings:
Limited to those specified in Annex II to the Commitment Letter.
   
Conditions Precedent to Each
Borrowing Under the Senior
Credit Facilities:
Each borrowing or issuance or renewal of a Letter of Credit under the Senior
Credit Facilities (other than the initial borrowings on the Closing Date) will
be subject to satisfaction of the following conditions precedent: (i) all of the
representations and warranties in the definitive loan documentation for the
Senior Credit Facilities shall be materially correct; (ii) no defaults or Events
of Default shall have occurred and be continuing; and (iii) a borrowing notice
shall have been provided.
   
Representations and Warranties:
The following: (i) corporate status; (ii) corporate power and authority,
enforceability; (iii) no violation of law, contracts or organizational
documents; (iv) no material litigation; (v) accuracy and completeness of
specified financial statements and other information and no material adverse
change; (vi) no required governmental (including, without limitation, exchange
control) or third party approvals or consents; (vii) use of proceeds/compliance
with margin regulations; (viii) valid title to property and assets (including,
without limitation, intellectual property and licenses), free and clear of
liens, charges and other encumbrances (other than permitted liens); (ix) status
under Investment Company Act; (x) ERISA matters; (xi) environmental matters;
(xii) perfected liens, security interests and charges; (xiii) solvency;
(xiv) tax status and payment of taxes; (xv) status as senior debt;
(xvi) defaults; (xvii) insurance; and (xviii) reportable transactions.
     
The foregoing will be subject to qualifications for material adverse effect,
exclusions and/or materiality thresholds, in each case to be mutually agreed
upon in the definitive loan documentation for the Senior Credit Facilities.

 
 
 
Annex I-8

--------------------------------------------------------------------------------

 
 
 
Covenants:
The following affirmative, negative and financial covenants:
         
(a)
 
Affirmative Covenants: (i) Compliance with laws and regulations (including,
without limitation, ERISA and environmental laws); (ii) payment of material
taxes and other material obligations; (iii) maintenance of appropriate and
adequate insurance; (iv) preservation of corporate existence, rights (charter
and statutory), franchises, permits, licenses and approvals; (v) visitation and
inspection rights; (vi) keeping of proper books in accordance with generally
accepted accounting principles; (vii) maintenance of properties; (viii)
performance of leases, related documents and other material agreements; (ix)
after-acquired Collateral and further assurances as to perfection and priority
of security interests; (x) grant of security on additional property and assets
of the Companies not already Collateral upon the occurrence of an Event of
Default; and (xi) customary financial and other reporting requirements
(including, without limitation, audited annual financial statements and
quarterly unaudited financial statements, notices of defaults, compliance
certificates, annual business plans and forecasts, notices of material
litigation and proceedings, material environmental actions and liabilities and
material ERISA and tax events and liabilities, reports to shareholders and other
creditors, and other business and financial information as any Lender shall
reasonably request).
     
The foregoing will be subject to qualifications for material adverse effect,
exclusions and/or materiality thresholds or baskets, in each case to be mutually
agreed upon in the definitive loan documentation for the Senior Credit
Facilities.
     
(b)
 
Negative Covenants: Restrictions (with qualifications and exceptions to be
mutually agreed upon) on (i) liens; (ii) debt; (iii) mergers and consolidations;
(iv) sales, transfers and other dispositions of property and assets; (v) loans,
acquisitions, joint ventures and other investments; (vi) in the case of the
Borrower, dividends and other distributions to, and redemptions and repurchases
from, equity holders; (vii) prepaying, redeeming or repurchasing subordinated
debt; (viii) granting negative pledges; (ix) changes in the nature of business;
(x) amending organizational documents, or amending or otherwise modifying
certain material debt agreements; (xi) changes in accounting policies or
reporting practices (unless otherwise acceptable under generally accepted
accounting principles; provided that the Borrower shall not change its fiscal
year); (xii) sale and leaseback transactions; and (xiii) transactions with
affiliates.
     
The foregoing will be subject to qualifications for material adverse effect,
exclusions and/or materiality thresholds or baskets, in each case to be mutually
agreed upon in the definitive loan documentation for the Senior Credit
Facilities.
     
(c)
 
Financial Covenants:
                ●
Maintenance of a maximum Consolidated Total Leverage Ratio (to be defined in a
manner to be mutually agreed upon, it being agreed that the numerator of the
ratio shall be determined net of unrestricted cash and cash equivalents), with
step downs to be determined; and
                ●
Maintenance of a minimum Fixed Charge Coverage Ratio (to be defined in a manner
to be mutually agreed upon), with step ups to be determined.

 
 
 
 
Annex I-9

--------------------------------------------------------------------------------

 
 
 

 
All of the financial covenants will be calculated on a consolidated basis and
for each consecutive four fiscal quarter period, except that during the first
year following the Closing Date such measurements for historical fiscal quarters
ended prior to the Closing Date for which quarterly financial statements have
been provided to the Lead Arrangers pursuant to Annex II of the Commitment
Letter shall be made by reference to stipulated amounts of EBITDA and Fixed
Charges (each to be defined in a manner to be mutually agreed upon) to be
mutually agreed upon in the definitive loan documentation for the Senior Credit
Facilities. The financial covenant levels shall provide at least a 25% cushion
in EBITDA above the EBITDA levels set forth in the agreed upon model.
   
Designation of Unrestricted
Subsidiaries:
Subject to limitations on investments, loans, advances and guarantees and other
customary conditions and provisions, the Borrower will be permitted to designate
any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary. The foregoing shall be permitted only if
the Borrower’s pro forma Consolidated Total Leverage Ratio is less than or equal
to the applicable covenant level at such time. Unrestricted subsidiaries will
not be subject to the representations and warranties, affirmative or negative
covenants or events of default and other provisions of the loan documentation
and will not be Guarantors, and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
determining compliance with the financial covenants contained in the loan
documentation. Once an unrestricted subsidiary is redesignated a restricted
subsidiary it may not be redesignated an unrestricted subsidiary.
   
Events of Default:
The following: (i) nonpayment of principal, interest, fees or other amounts;
(ii) any representation or warranty proving to have been materially incorrect
when made or confirmed; (iii) failure to perform or observe covenants set forth
in the loan documentation within a specified period of time, where customary and
appropriate, after notice or knowledge of such failure; (iv) cross-defaults to
other indebtedness in an amount to be mutually agreed upon; (v) bankruptcy and
insolvency defaults (with grace period for involuntary proceedings);
(vi) monetary judgment defaults in an amount to be mutually agreed upon and
material non-monetary judgment defaults; (vii) actual or asserted impairment of
loan documentation or security; (viii) Change of Control (to be defined in a
manner to be mutually agreed upon); and (ix) customary ERISA defaults.
     
The foregoing will be subject to customary and reasonable notice, grace and cure
periods and qualifications for material adverse effect or other materiality
thresholds.

 
 
 
 
Annex I-10

--------------------------------------------------------------------------------

 
 
 
Assignments and Participations:
Each Lender will be permitted to make assignments in minimum amounts to be
mutually agreed upon to other financial institutions approved by the
Administrative Agent and, so long as no event of default has occurred and is
continuing, the Borrower, which approval shall not be unreasonably withheld or
delayed (provided that the Borrower will be deemed to have consented to any such
assignment if it does not respond within ten business days); provided, however,
that neither the approval of the Borrower nor the Administrative Agent shall be
required in connection with assignments to other Lenders or any of their
affiliates, except that approval of the Administrative Agent (not to be
unreasonably withheld or delayed) shall be required for assignments of
commitments under the Revolving Credit Facility to a Lender under the Term Loan
Facilities that is not a Lender under the Revolving Credit Facility. Each Lender
will also have the right, without consent of the Borrower or the Administrative
Agent, to assign as security all or part of its rights under the loan
documentation to any Federal Reserve Bank. Lenders will be permitted to sell
participations with voting rights limited to significant matters such as changes
in amount, rate and maturity date. An assignment fee will be charged to the
applicable Lender with respect to each assignment in an amount equal to $3,500.

 
Waivers and Amendments:
Amendments and waivers of the provisions of the loan documentation will require
the approval of Lenders holding advances and commitments representing more than
50% of the aggregate advances and commitments under the Senior Credit
Facilities, except that (a) the consent of each affected Lender will be required
with respect to the following: (i) increases in commitment amounts,
(ii) reductions of principal, interest, or fees, (iii) extensions of scheduled
maturities or times for payment (which, by way of clarification and not
limitation, shall not be deemed to include mandatory prepayments), (iv) releases
of all or substantially all of the Collateral or value of the guarantees,
(v) changes that impose any restriction on the ability of any Lender to assign
any of its rights or obligations and (vi) changes in voting percentage and
(b) the consent of Lenders holding more than 50% of the advances and commitments
under each of the Term A Facility and the Term B Facility shall be required with
respect to any amendment or waiver that changes the allocation of any payments
between the Term Loan Facilities.
     
Notwithstanding anything to the contrary set forth herein, the Senior Credit
Facilities shall provide that the Borrower may at any time and from time to time
request that all or a portion of any loans of the Borrower be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such loans (any such loans which
have been so converted, “Extended Loans”) and upon such request of the Borrower
any individual Lender shall have the right to agree to extend the maturity date
of its commitments under the Revolving Credit Facility and outstanding loans
under the Senior Credit Facilities without the consent of any other Lender;
provided that all such requests shall be made pro rata to all Lenders within the
affected class of commitments and/or loans under the Senior Credit Facilities.
The terms of Extended Loans shall be substantially similar to the loans of the
existing class from which they are converted except for interest rates, fees,
amortization, final maturity date, provisions requiring optional and mandatory
prepayments to be directed, at the Borrower’s option, first to the nonextended
loans prior to being applied to Extended Loans and certain other customary
provisions to be mutually agreed upon.

 
 
 
 
Annex I-11

--------------------------------------------------------------------------------

 
 
 

   
Indemnification:
The Borrower will indemnify and hold harmless the Administrative Agent, the Lead
Arrangers, each Lender and each of their affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against all losses, liabilities, claims, damages or expenses arising out of
or relating to the Transaction, the Senior Credit Facilities, the Borrower’s use
of loan proceeds or the commitments, including, but not limited to, reasonable
attorneys’ fees and settlement costs, other than losses, liabilities, claims,
damages or expenses resulting from (a) the gross negligence or willful
misconduct of such Indemnified Party or such Indemnified Party’s subsidiaries or
the officers, directors, employees, agents, advisors and other representatives
of such Indemnified Party or its subsidiaries acting on behalf of such
Indemnified Party (as determined by a court of competent jurisdiction in a final
non-appealable judgment), (b) a material breach of the obligations of such
Indemnified Party or any of such Indemnified Party’s subsidiaries under the
definitive loan documentation for the Senior Credit Facilities (as determined by
a court of competent jurisdiction in a final non-appealable judgment) or (c) any
proceeding that does not involve an act or omission by the Borrower or any of
its affiliates and that is brought by an Indemnified Party against any other
Indemnified Party other than any proceeding against any Indemnified Party in its
capacity or in fulfilling its role as an agent or arranger or similar role under
any of the Senior Credit Facilities. None of the Administrative Agent, the Lead
Arrangers or any of their respective affiliates or their officers, directors,
employees, agents and advisors shall have any liability to the Borrower or any
of its affiliates for any special, indirect, consequential or punitive damages.
   
Governing Law:
New York.
   
Expenses:
The Borrower will pay all reasonable and invoiced out-of-pocket costs and
expenses associated with the preparation, due diligence, administration,
syndication and enforcement of all loan documentation, including, without
limitation, the reasonable and invoiced legal fees and expenses of the
Administrative Agent’s counsel, regardless of whether or not the Senior Credit
Facilities are closed. The Borrower will also pay the expenses of each Lender in
connection with the enforcement, during an Event of Default, of any of the
definitive loan documentation for the Senior Credit Facilities.
   
Counsel to the Lead Arrangers:
Cahill Gordon & Reindel llp.
   
Miscellaneous:
Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to exclusive New York jurisdiction.

 
 
 
 
Annex I-12

--------------------------------------------------------------------------------

 
 
 
ANNEX II
 
CONDITIONS PRECEDENT TO CLOSING
$3,650 MILLION SENIOR CREDIT FACILITIES
 
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter (including the other annexes
thereto) to which this Annex II is attached (the “Commitment Letter”).
 
The commitments of Citi, Scotia Capital, Bank of America and US Bank in respect
of the Senior Credit Facilities and the undertaking of Citi, Scotia Capital,
MLPFS and US Bank to provide the services described in the Commitment Letter are
subject to the satisfaction of each of the following conditions precedent and
each of the other conditions precedent set forth in this Annex II:  (a) the
Borrower shall have accepted the Fee Letter as provided therein and in the
Commitment Letter and the Borrower shall, upon the initial funding under the
Senior Credit Facilities, have paid, or caused the Companies to pay, all
applicable reasonable and invoiced fees and expenses (including the reasonable
and invoiced fees and disbursements of counsel) that are due thereunder or under
the terms of the Commitment Letter, in each case to the extent invoiced at least
three business days prior to the Closing Date; and (b) subject to paragraph (iv)
of this Annex II, the negotiation, execution and delivery of definitive loan
documentation for the Senior Credit Facilities consistent with the terms and
conditions of the Summary of Terms and containing other terms to be mutually
agreed upon.
 
In addition, the closing and the initial extension of credit under the Senior
Credit Facilities will be subject to the following:
 
               (i)Reference is made to the certain Stock Purchase
Agreement dated May 30, 2011 (collectively with all schedules and exhibits
thereto, and as modified pursuant to the immediately following sentence, the
“Acquisition Agreement”), among The Samuel J. Heyman 1981 Continuing Trust for
Lazarus S. Heyman, The Samuel J. Heyman 1981 Continuing Trust for Eleanor S.
Heyman, The Samuel J. Heyman 1981 Continuing Trust for Jennifer L. Heyman, The
Samuel J. Heyman 1981 Continuing Trust for Elizabeth D. Heyman, The Lazarus S.
Heyman Age 50 Trust for Assets Appointed Under Will of Lazarus S. Heyman, The
Eleanor S. Heyman Age 50 Trust for Assets Appointed Under Will of Lazarus S.
Heyman, The Jennifer L. Heyman Age 50 Trust for Assets Appointed Under Will of
Lazarus S. Heyman, The Elizabeth D. Heyman Age 50 Trust for Assets Appointed
Under Will of Lazarus S. Heyman, The Horizon Holdings Residual Trust, RFH
Investment Holdings LLC, Ashland Inc. and Ronnie F. Heyman.  The Acquisition
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any condition therein consented to or waived without the prior
written consent of the Lenders (other than any other such alterations,
amendments, changes, supplements, consents, requests or waivers that are not
materially adverse individually or in the aggregate to the interests of the Lead
Arrangers or Lenders; it being understood and agreed that any decrease in the
purchase consideration for the Acquisition or any amendment to Section 5.12(a)
of the Acquisition Agreement shall be deemed materially adverse to the interests
of the Lead Arrangers and the Lenders).  The Acquisition shall have been
consummated, or substantially simultaneously with the initial funding under the
Senior Credit Facilities shall be consummated, in all material respects in
accordance with the terms of the Acquisition Agreement, as its provisions may
from time to time have been altered, amended, changed, supplemented, consented
to or waived in accordance with the immediately preceding
sentence.  Substantially simultaneously with the initial funding under the
Senior Credit Facilities, the Refinancing (as defined below) shall have been
consummated, and after giving effect to the Transaction, there shall be no
outstanding indebtedness of the Companies other than indebtedness to be mutually
agreed and permitted under the terms of the definitive loan documentation for
the Senior Credit Facilities.  Since December 31, 2010, there shall not have
occurred a Material Adverse Effect (as defined in Schedule 1 to this Annex II).
 
 
 
Annex II-1

--------------------------------------------------------------------------------

 
 
               (ii)The Administrative Agent shall have received customary
opinions of counsel to the Borrower and the Guarantors (including, without
limitation, of appropriate local counsel (subject to paragraph (iv) of this
Annex II)) and such corporate resolutions, certificates and other documents as
are customarily delivered in connection with the closing of credit facilities
similar to the Senior Credit Facilities.  All loans made by the Lenders to the
Borrower or any of its affiliates shall be in full compliance with the Federal
Reserve’s margin regulations.
 
               (iii)The Lead Arrangers and the Lenders shall have received: (A)
audited consolidated financial statements of the Borrower and its consolidated
subsidiaries for the three fiscal years most recently ended at least 90 days
prior to the Acquisition and unaudited consolidated financial statements of the
Borrower and its consolidated subsidiaries for any subsequent fiscal quarters
ended at least 45 days prior to the Acquisition; (B) audited consolidated
financial statements of the Acquired Business and its consolidated subsidiaries
for the two fiscal years most recently ended at least 90 days prior to the
Acquisition and, only to the extent provided by the Acquired Business or Sellers
to the Borrower, unaudited consolidated financial statements of the Acquired
Business and its consolidated subsidiaries for any subsequent fiscal quarters
ended at least 45 days prior to the Acquisition; (C) audited consolidated
financial statements of ISP Chemco LLC and its consolidated subsidiaries for the
three fiscal years most recently ended at least 90 days prior to the Acquisition
and unaudited consolidated financial statements of ISP Chemco LLC and its
consolidated subsidiaries for any subsequent fiscal quarters ended at least 45
days prior to the Acquisition; (D) pro forma consolidated balance sheet and
statement of income of the Borrower after giving effect to the Transaction as of
and for the most recently completed four fiscal quarter period of the Borrower
ended at least 45 days prior to the Acquisition (or, if the most recently
completed fiscal period is the end of a fiscal year, ended at least 90 days
prior to the Acquisition) (such pro forma financial statements shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended
(“Regulation S-X”), subject to such adjustments and deviations from Regulation
S-X as may be mutually agreed upon); and (E) forecasts prepared by management of
the Companies, each in form satisfactory to the Lead Arrangers and the Lenders,
of balance sheets, income statements and cash flow statements for each quarter
for the first four fiscal quarters following the Closing Date and for each of
the first five fiscal years following the Closing Date commencing with the first
fiscal year following the Closing Date.  The pro forma financial statements
delivered pursuant to clause (D) above and the forecasts delivered pursuant to
clause (E) above shall be prepared in good faith and on the basis of the
assumptions that are stated therein, which assumptions are fair in light of the
then existing conditions or, to the extent including projections or
forward-looking information, in accordance with the representations and
warranties of the Borrower in clauses (a) and (b) of the first paragraph of
numbered paragraph 3 of the Commitment Letter.
 
 
 
Annex II-2

--------------------------------------------------------------------------------

 
 
               (iv)The Acquisition Agreement Representations (as hereinafter
defined) and the Specified Representations (as hereinafter defined) shall be
true and correct as of the Closing Date.  Notwithstanding anything in this
Commitment Letter, the Fee Letter, the loan documentation or any other letter
agreement or other undertaking concerning the financing of the Transaction to
the contrary, the only representations relating to the Borrower, the Acquired
Business and their respective subsidiaries and businesses the accuracy of which
shall be a condition to the availability of the Senior Credit Facilities on the
Closing Date shall be (i) the representations made by or with respect to the
Acquired Business and its subsidiaries in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower has the right to terminate its obligations under the Acquisition
Agreement, or to decline to consummate the Acquisition pursuant to the
Acquisition Agreement, as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations.  For purposes hereof, “Specified Representations”
means the representations and warranties made by the Borrower and the Guarantors
in the definitive loan documentation for the Senior Credit Facilities relating
to corporate status, corporate power and authority to enter into the loan
documentation, due authorization, execution, delivery and enforceability of the
loan documentation, no conflicts with or consents under laws, charter documents
or material agreements (other than consents that have been obtained), solvency
as of the Closing Date of the Borrower and its subsidiaries (including, without
limitation, the Acquired Business and its subsidiaries) on a consolidated basis,
absence of litigation with respect to the Senior Credit Facilities, Federal
Reserve margin regulations, the Patriot Act, the Investment Company Act, status
of the Senior Credit Facilities as senior debt, and, subject to the next
sentence of this paragraph (iv), the creation, validity, priority and perfection
of the security interests granted in the intended collateral.  All documents and
instruments required to perfect the Lenders’ security interest in the Collateral
shall have been executed and delivered and, if applicable, be in proper form for
filing, and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except customary permitted liens and other
limited exceptions permitted under the definitive loan documentation for the
Senior Credit Facilities; provided, however, that, if the creation and
perfection of the Lenders’ security interest in the Collateral is not
accomplished by the Closing Date (other than the creation and perfection
(including by delivery of stock or other equity certificates) of security
interests (x) in the equity interests of any domestic subsidiaries of the
Borrower and intercompany debt (in each case, to the extent required by the
Summary of Terms) and (y) in other assets with respect to which a lien may be
perfected by the filing of a UCC financing statement) after your use of
commercially reasonable efforts to do so, then delivery of documents and
instruments for creation and perfection of such security interest shall not
constitute a condition precedent to the initial borrowings under the Senior
Credit Facilities if the Borrower agrees to deliver or cause to be delivered
such documents and instruments, and take or cause to be taken such other actions
as may be required, to create and perfect such security interests within a
period after the Closing Date to be mutually agreed upon by the Administrative
Agent and the Borrower acting reasonably.
 
               (v)The Administrative Agent and the Lead Arrangers shall have
received all documentation and other information about the Borrower and the
Guarantors as has been reasonably requested in writing at least 10 days prior to
the Closing Date by the Administrative Agent or the Lead Arrangers that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.
 
 
 
Annex II-3

--------------------------------------------------------------------------------

 
 
 
As used herein, the term “Existing Credit Agreement” shall mean the Credit
Agreement, dated as of March 31, 2010, among the Borrower, Bank of America,
N.A., as administrative agent, The Bank of Nova Scotia, as syndication agent,
and the lenders party thereto, as in effect on the date hereof and as hereafter
modified, but only so long as no such modification is materially adverse to the
interests of the Lead Arrangers or Lenders.
 
As used herein, the term “Refinancing” shall mean the repayment, repurchase,
redemption or other retirement of each of (a) the Existing Credit Agreement, (b)
the Third Amended and Restated Credit Agreement dated as of June 4, 2007, among
ISP Chemco LLC, as a borrower and the lead borrower, ISP Chemicals LLC, ISP
Technologies Inc., ISP Synthetic Elastomers LP and ISP U.S. Sales LLC, as
additional borrowers, the subsidiary guarantors party thereto, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, and the termination of all existing commitments, obligations, guarantees
and security interests with respect to the foregoing and (c) the termination of
the Acquired Business’ accounts receivable securitization facility.
 
 
 
Annex II-4

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1 TO
ANNEX II


Material Adverse Effect


“Material Adverse Effect” means an effect, event, change, occurrence or
development (each, a “Change”) that is materially adverse to the business,
assets, financial condition or results of operations of the Acquired Business
and its Subsidiaries (as defined in the Acquisition Agreement), taken as a
whole; provided, however, that in no event shall any of the following, either
alone or in combination, be deemed to constitute or contribute to a Material
Adverse Effect, or shall otherwise be taken into account in determining whether
a Material Adverse Effect has occurred or would be reasonably expected to occur:
(a) any Change or prospective Change in Law (as defined in the Acquisition
Agreement) or accounting standards (including GAAP) or interpretations or the
enforcement thereof applicable to any of the Acquired Business and its
Subsidiaries or the Business (as defined in the Acquisition Agreement), (b) any
Change in U.S. or foreign economic, political or business conditions or
financial, credit, debt or securities market conditions generally, including
Changes in interest rates, exchange rates, commodity prices and fuel costs, (c)
Changes generally affecting any of the industries, industry sectors or
geographic sectors in which any of the Acquired Business and its Subsidiaries or
the Business operates, (d) any Change resulting or arising from the execution or
delivery of the Acquisition Agreement or the Ancillary Agreements (as defined in
the Acquisition Agreement), the consummation of the Transactions (as defined in
the Acquisition Agreement), or the announcement or other publicity or pendency
with respect to any of the foregoing (including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, employees, labor unions or regulators), (e) any Change
resulting or arising from acts of war (whether or not declared), hostilities,
sabotage, terrorism, military actions or the escalation of any of the foregoing,
any hurricane, flood, tornado, earthquake or other natural disaster, or any
other force majeure event, whether or not caused by any Person (as defined in
the Acquisition Agreement), or any national or international calamity or crisis,
(f) any Change resulting or arising from (1) the taking of, or the failure to
take, any action by any of the Seller Parties (as defined in the Acquisition
Agreement), their respective Affiliates (as defined in the Acquisition
Agreement) or any of the Acquired Business and its Subsidiaries (x) required or
otherwise contemplated by the Acquisition Agreement (excluding any requirement
that the Acquired Business and its Subsidiaries conduct the Business in the
Ordinary Course of Business (as defined in the Acquisition Agreement)) or (y)
consented to or requested by the Borrower in writing or (2) the failure to take
any action that the Seller Parties, their respective Affiliates or the Acquired
Business and its Subsidiaries have requested the consent of the Borrower to take
and which the Borrower did not grant its consent with respect thereto, (g) any
change in the credit rating of any of the Acquired Business or its Subsidiaries
(provided that the exception in this clause (g) shall not prevent or otherwise
affect a determination that any Change underlying such change in credit rating
constitutes, or has contributed to, a Material Adverse Effect, subject to the
exceptions contained in clauses (a) - (f) and (h)) or (h) any failure by the
Seller Parties, any of the Acquired Business and its Subsidiaries or the
Business to achieve any published or internally prepared budgets, projections,
predictions, estimates, plans or forecasts of revenues, earnings or other
financial performance measures or operating statistics (provided that the
exception in this clause (h) shall not prevent or otherwise affect a
determination that any Change underlying such failure constitutes, or has
contributed to, a Material Adverse Effect, subject to the exceptions contained
in clauses (a) - (g)); provided, further, that any Change referred to in clauses
(a), (b), (c) or (e) may be taken into account in determining whether a Material
Adverse Effect has occurred to the extent such Change has a materially
disproportionate adverse effect on the Companies, taken as a whole, as compared
to other participants in the industries in which the Companies operate.
 
 
 
 Annex II-1

--------------------------------------------------------------------------------